DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the server” (claim 23, lines 8 & 11) lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 20190371328).
Claim 11: A server comprising:
a server communicator (Wang Figures 1 & 6A-7B, server 120, application server 125) configured to communicate with at least one dialogue processing apparatus (Wang Figures 1 & 6A-7B, speech-detection device 110);
a server storage (Wang paragraph 0106, system data storage); and
a server controller configured to (Wang paragraph 0106, privacy mode operation control):
when speech information about a speech of a user is received from the at least one dialogue processing apparatus, store the received speech information in the server storage (Wang paragraph 0106, system data storage of speech processing data); and
when a deletion request for the speech information is received from the at least one dialogue processing apparatus, delete the speech information stored in the server storage (Wang paragraph 0106, deletion of speech data when privacy mode is requested).
Claim 12: The server according to claim 11 (see above), wherein the server controller is configured to control the server communicator to transmit a notification message for the speech information to the at least one dialogue processing apparatus when the speech information (Wang paragraphs 0117-0118 & 0122-0123, upon receiving speech information to perform a command requiring a response (e.g. playing a playlist), sending the response in response to the command).
Claims 1-6, 8, 13-15, 17-19, 21, & 23, insofar as claim 23 is understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 20190035398).
Claim 1: A dialogue processing apparatus comprising:
a communicator configured to communicate with an external apparatus (Choi paragraph 0059, communicator in communication with voice recognition apparatuses);
a speech input unit configured to receive a speech of a user (Choi paragraph 0064, first voice recognition apparatus); and
a controller configured, when the speech of the user is received, to determine whether it is possible to provide a function corresponding to the received speech, and to control the communicator to transmit speech information about the speech of the user to the external apparatus based on whether it is possible to provide the function corresponding to the received speech (Choi paragraph 0064, find and select the apparatus capable of providing requested service based on information about apparatus capabilities).
Claim 2: The dialogue processing apparatus according to claim 1 (see above), wherein, when it is impossible to provide the function corresponding to the received speech, the controller is configured to control the communicator to transmit the speech information about the speech of the user to the external apparatus, and to store the speech (Choi paragraph 0027, transmitting voice signal from first voice recognition apparatus to second voice recognition apparatus which processes the service request involved in the voice signal (inherently storing the voice signal at least long enough to complete this process)).
Claim 3: The dialogue processing apparatus according to claim 1 (see above), wherein the speech information comprises sound data for the speech of the user, a speech recognition result for the speech of the user, and context information (Choi paragraphs 0027-0028, speech information includes voice signal, request service, and wake-up word).
Claim 4: The dialogue processing apparatus according to claim 1 (see above), wherein, when it is impossible to provide the function corresponding to the received speech, the controller is configured to control the communicator to transmit a cooperative request signal to the external apparatus (Choi paragraph 0027, transmitting voice signal from first voice recognition apparatus to second voice recognition apparatus which processes the service request involved in the voice signal).
Claim 5: The dialogue processing apparatus according to claim 4 (see above), wherein, when a cooperative response signal corresponding to the cooperative request signal is received, the controller is configured to control the communicator to transmit the speech information to the external apparatus that transmitted the cooperative response signal (Choi paragraph 0027, transmitting voice signal from first voice recognition apparatus to second voice recognition apparatus which processes the service request involved in the voice signal and returns result to first voice recognition apparatus).
Claim 6: The dialogue processing apparatus according to claim 5 (see above), wherein, when the cooperative response signal is received from the at least one external apparatus, the controller is configured to select an apparatus for outputting a response corresponding to the speech of the user among the at least one external apparatus that transmits the cooperative response signal (Choi paragraph 0063, transmitting voice signal from first voice recognition apparatus to another voice recognition apparatus having appropriate capabilities), and to transmit an approval signal related to the output of a response corresponding to a speech signal to the selected apparatus (Choi paragraph 0063, transmitting determined information about a service request corresponding to a speech signal).
Claim 8: The dialogue processing apparatus according to claim 6 (see above), wherein the controller is configured to select an apparatus for outputting the response corresponding to the speech of the user (Choi paragraph 0063, transmitting voice signal from first voice recognition apparatus to another voice recognition apparatus having appropriate capabilities) among the at least one external apparatus that transmits the cooperative response signal, based on at least one of (Note: This is a recitation in the alternative, readable on any one option) dialogue processing speed, accuracy, user preference (Choi paragraph 0063, transmitting voice signal from first voice recognition apparatus to another voice recognition apparatus having appropriate capabilities if user stated preference is not within first voice recognition apparatus capability), frequency of use, reception order of the cooperative response signal, or a predetermined priority.
Claim 13: A dialogue processing system comprising:
(Choi Figures 2-3, servers 500);
a first dialogue processing apparatus configured to:
receive a speech of a user (Choi paragraphs 0063-0064, first voice recognition apparatus):
identify the intention of the user corresponding to the received speech (Choi paragraphs 0063-0064, first voice recognizer recognizes requested service);
determine whether it is possible to provide a function corresponding to the intention of the user (Choi paragraph 0064, find and select the apparatus capable of providing requested service based on information about apparatus capabilities); and
register speech information about the speech of the user with the server based on whether it is possible to provide a function corresponding to the received speech (Choi paragraphs 0033-0034, transmitting voice signal to server based on whether a given voice recognition apparatus can determine the voice information); and
a second dialogue processing apparatus configured to:
when the speech information is registered in the server, determine whether it is possible to provide a function corresponding to the intention of the user (Choi paragraph 0064, find and select the apparatus capable of providing requested service based on information about apparatus capabilities); and
generate a response corresponding to the speech information based on whether it is possible to provide the function corresponding to the intention of the user and output the generated response (Choi paragraph 128, provide response to user via loudspeaker when weather information is requested from a service capable of providing that service).
Claim 14: The dialogue processing system according to claim 13 (see above), wherein, when it is impossible to provide a function corresponding to the received speech, the first dialogue processing apparatus is configured to transmit speech information about the speech of the user to the server (Choi paragraphs 0033-0034, transmitting voice signal to server based on whether a given voice recognition apparatus can determine the voice information), and
wherein the server is configured to register the speech information by storing the speech information received from the first dialogue processing apparatus (Choi paragraphs 0033-0034, transmitting voice signal to server when a given voice recognition apparatus cannot determine the voice information, server determines request service involved in voice information (inherently storing the voice signal at least long enough to complete this process)).
Claim 15: The dialogue processing system according to claim 13 (see above), wherein, when the function corresponding to the intention of the user is provided, the second dialogue processing apparatus is configured to generate a response corresponding to the speech information, and to output the generated response (Choi paragraphs 0030, second voice recognition apparatus transmits processing result to first voice recognition apparatus).
Claim 17: The dialogue processing system according to claim 13 (see above), wherein the speech information comprises at least one of sound signal data corresponding to the speech of the user and a speech recognition result generated by the first dialogue processing apparatus (Choi paragraphs 0027-0028, speech information includes voice signal and requested service recognized in speech information).
Claim 18: The dialogue processing system according to claim 13 (see above), wherein, when it is impossible to provide the function corresponding to the received speech, the first dialogue processing apparatus is configured to control the communicator to transmit a cooperative request signal to the at least one external apparatus (Choi paragraph 0063, when first voice recognition apparatus is unable to process a received speech request, request is transmitted to another voice recognition apparatus).
Claim 19: The dialogue processing system according to claim 18 (see above), wherein, when a cooperative response signal corresponding to the cooperative request signal is received from at least one external apparatus, the first dialogue processing apparatus is configured to select an apparatus for outputting a response corresponding to the speech of the user among the at least one external apparatus that transmits the cooperative response signal (Choi paragraph 0063, transmitting voice signal from first voice recognition apparatus to another voice recognition apparatus having appropriate capabilities), and to transmit an approval signal related to the output of a response corresponding to a speech signal to the selected apparatus (Choi paragraph 0063, transmitting determined information about a service request corresponding to a speech signal).
Claim 21: The dialogue processing system according to claim 19 (see above), wherein the first dialogue processing apparatus is configured to select an apparatus for outputting the response corresponding to the speech of the user (Choi paragraph 0063, transmitting voice signal from first voice recognition apparatus to another voice recognition apparatus having appropriate capabilities) among the at least one external apparatus that transmits the cooperative response signal, based on at least one of (Note: This is a recitation in the alternative, readable on any one option) a dialogue processing speed, accuracy, user preference (Choi paragraph 0063, transmitting voice signal from first voice recognition apparatus to another voice recognition apparatus having appropriate capabilities if user stated preference is not within first voice recognition apparatus capability), frequency of use, reception order of the cooperative response signal, or a predetermined priority.
Claim 23: A dialogue processing method comprising:
receiving a speech of a user through a first dialogue processing apparatus (Choi paragraphs 0063-0064, first voice recognition apparatus);
identifying, by the first dialogue processing apparatus, the intention of the user corresponding to the received speech and determining whether it is possible to provide a function corresponding to the intention of the user by the first dialogue processing apparatus (Choi paragraphs 0063-0064, first voice recognizer recognizes requested service and transmits information about requested service);
registering, by the first dialogue processing apparatus, speech information about the speech of the user with the server based on whether it is possible to provide a function corresponding to the received speech by the first dialogue processing apparatus (Choi paragraph 0064, find and select the apparatus capable of providing requested service based on stored information about apparatus capabilities);
when the speech information is registered in the server, generating, by a second dialogue processing apparatus, a response corresponding to the speech information based on whether it is possible to provide a function corresponding to the speech information (Choi paragraph 128, provide response to user via loudspeaker when weather information is requested from a service capable of providing that service); and
outputting, by the second dialogue processing apparatus, the generated response (Choi paragraph 128, provide response to user via loudspeaker when weather information is requested from a service capable of providing that service).            
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10, 16, & 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi in view of Wang.
Re claim 7, Choi discloses:
Claim 7: The dialogue processing apparatus according to claim 5 (see above), wherein the controller is (Choi paragraph 0063, transmitting voice signal from first voice recognition apparatus to another voice recognition apparatus having appropriate capabilities), and to control the selected apparatus such that the selected apparatus outputs the response corresponding to the speech information and deletes the speech information (see below).
Choi does not expressly disclose the elements annotated (“see below”) above (transmission of a deletion request).
Wang discloses:
…control the selected apparatus such that the selected apparatus outputs the response corresponding to the speech information and deletes the speech information (Wang paragraph 0106, deletion of speech data after command is processed when privacy mode is requested).
Choi and Wang are combinable because they are from the field of speech recognition and speech control of devices.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the erasure feature of Wang to the Choi speech control system.
The suggestion/motivation for doing so would have been to provide a user privacy mode as taught by Wang.

Applying these teachings as applied to claim 7 above to claims 9-10, 16, & 20:
Claim 9: The dialogue processing apparatus according to claim 1 (see above), further comprising:
an output unit (Choi paragraph 128, loudspeaker),
wherein the controller is configured to:
when it is possible to provide the function corresponding to the received speech, generate the response corresponding to the speech of the user and control the output unit to output the generated response (Choi paragraph 128, provide response to user via loudspeaker when weather information is requested from a service capable of providing that service); and
when the generated response is output, transmit a deletion request for the speech information to the external apparatus (Wang paragraph 0106, deletion of speech data after command is processed when privacy mode is requested).
Claim 10: The dialogue processing apparatus according to claim 4 (see above), wherein the controller is configured to transmit a deletion request for the speech information to the external apparatus when the generated response is output (Wang paragraph 0106, deletion of speech data after command is processed when privacy mode is requested).
Claim 16: The dialogue processing system according to claim 15 (see above), wherein, when the generated response is output, the second dialogue processing apparatus is configured to transmit a deletion request of the speech (Wang paragraph 0106, deletion of speech data after command is processed when privacy mode is requested), and
wherein the server is configured to delete the stored speech information based on the deletion request (Wang paragraph 0106, deletion of speech data after command is processed when privacy mode is requested).
Claim 20: The dialogue processing system according to claim 18 (see above), wherein, when an external apparatus capable of first providing a function corresponding to the speech information among the at least one external apparatus that transmits a cooperative response signal corresponding to the cooperative request signal is the second dialogue processing apparatus, the first dialogue processing apparatus is configured to select the second dialogue processing apparatus as an apparatus for outputting a response corresponding to the speech of the user (Choi paragraphs 0033 & 0064, first voice recognition apparatus selects a voice recognition apparatus capable of providing requested service based on information about apparatus capabilities), and
wherein the second dialogue processing apparatus is configured to output the response corresponding to the speech information, and to delete the speech information from the server (Wang paragraph 0106, deletion of speech data after command is processed when privacy mode is requested).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent 
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 22, the art of record does not teach or suggest the recited transmitting of a dialogue response between the dialogue processing apparatuses based on a comparison of position information in conjunction with the recited arrangement of speech recognition, determination of user request and device functionality, and response based on possibility of providing a function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bouk, Hollander, and Deluca disclose examples of device voice control.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663